Case 8:20-cv-02005-TPB-AEP Document 37 Filed 10/08/20 Page 1 of 3 PageID 390




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                   Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                    Defendants.
                                  /

                   MOTION TO DISMISS OF YVETTE DIXON

      Yvette Dixon, a licensed mental health counselor employed by the Pinellas

County Sheriff’s Office, moves to dismiss the amended complaint for failure to state

a claim on which relief can be granted under Fed. R. Civ. P. 12(b)(6), because it is

prolix and an impermissible shotgun pleading in violation of Fed. R. Civ. P. 8(a)(2)

& 8(d)(1), and because she is entitled to qualified immunity.

                               MEMORANDUM OF LAW

      There is only one mention of Ms. Dixon in the 51-page, 258 paragraph

amended complaint:

             Inmate Bello-Nogueda was seen by LMHC Dixon in her
             office on the 6th floor. Per LMHC Dixon, Bello-Nogueda
             was placed on Close Observation status.

Dkt. 33 ¶ 73 (quoting 33-1, at 59). The plaintiff does not claim that anything Ms.

Dixon did or failed to do was unconstitutional. See Hale v. Tallapoosa County, 50

F.3d 1579, 1582 (11th Cir. 1995) (“[T]o prevail against [government officers] in their
Case 8:20-cv-02005-TPB-AEP Document 37 Filed 10/08/20 Page 2 of 3 PageID 391




individual capacities, [the plaintiff] was required to show that they were personally

involved in acts or omissions that resulted in the constitutional deprivation.”). The

plaintiff being placed on “close observation status” by a mental health professional is

not among the litany of allegedly unconstitutional conduct the plaintiff complains

about.

         Nevertheless, the plaintiff sues Ms. Dixon claiming that she somehow

discriminated against her, was deliberately indifferent to her serious medical needs,

and deprived her of equal protection under the law. See id. at Counts IV and V

(listing Ms. Dixon as among the eight defendants sued in connection with these

claims). Ms. Dixon adopts and incorporates the arguments set forth by Deputy Cox

in his motion to dismiss and urges the Court’s dismissal of her from this case for the

same reasons. Dkt. 35. Accordingly, for the reasons set forth above and in Deputy

Cox’s motion to dismiss, Bello’s amended complaint against Ms. Dixon should be

dismissed and the Court should grant such other relief as it deems just and

appropriate.

                                               Respectfully submitted,

                                               /s/ Paul G. Rozelle
                                               Paul G. Rozelle
                                               FBN: 75948
                                               10750 Ulmerton Road
                                               Largo, FL 33778
                                               Telephone: (727) 582-6274
                                               Facsimile: (727) 582-6459
                                               prozelle@pcsonet.com
                                               amarcott1@pcsonet.com
                                               Attorney for Yvette Dixon



                                           2
Case 8:20-cv-02005-TPB-AEP Document 37 Filed 10/08/20 Page 3 of 3 PageID 392




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 8, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                           /s/ Paul G. Rozelle




                                       3
